Case 5:21-cv-00231-CJC-KS Document 9 Filed 04/01/21 Page 1 of 2 Page ID #:69

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0231-CJC (KS)                                      Date: April 1, 2021
Title      Willie James Brunt v. United States of America et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On February 3, 2021, Willie James Brunt (“Plaintiff”), a federal prisoner proceeding
pro se and in forma pauperis, filed a civil rights complaint (the “Complaint”) against the
United States of America and three known and unknown compound workers at his facility
in Adelanto California. (Dkt. No. 1.) On February 18, 2021, the Court dismissed the
Complaint for failure to state a claim upon which relief could be granted and ordered
Plaintiff to file, within twenty-one (21) days, a First Amended Complaint correcting the
defects identified by the Court. (Dkt. No. 5.) On February 25, 2021, March 2, 2021, and
March 5, 2021 respectively, the United States Postal Service returned to the Court as
undeliverable the following orders: (1) the Court’s February 10, 2021 Notice of
Assignment (Dkt. No. 6); (2) the Court’s February 18, 2021 Order dismissing the
Complaint for failure to state a claim (Dkt. No. 7); and (3) the Court’s February 12, 2021
Order granting Plaintiff’s request to proceed in forma pauperis (Dkt. No. 8).

       More than 30 days have passed since the Court’s February 10, 2021 Notice of
Assignment was returned to the Court marked undeliverable, and three weeks have passed
since Plaintiff’s First Amended Complaint was due. To date, Plaintiff has neither filed the
First Amended Complaint nor notified the Court of a change of address, and he has not
communicated with the Court about his case since filing it almost two months ago.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 5:21-cv-00231-CJC-KS Document 9 Filed 04/01/21 Page 2 of 2 Page ID #:70

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0231-CJC (KS)                                   Date: April 1, 2021
Title      Willie James Brunt v. United States of America et al


rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
action for Plaintiff’s failure to timely comply with the Court’s February 18, 2021 Order.

        In addition, Local Rule 41-6 states that “[i]f mail directed by the Clerk to a pro se
plaintiff’s address of record is returned undelivered by the Postal Service, and if, within
fifteen (15) days of the service date, such plaintiff fails to notify, in writing, the Court and
opposing parties of said plaintiff’s current address, the Court may dismiss the action.”
Thus, because more than 30 days have passed since the Court’s February 10, 2021 Notice
of Assignment was returned undelivered by the Postal Service, and Plaintiff has not
notified the Court of his current address, the Court has a second basis for recommending
dismissal for want of prosecution.

      However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
on or before April 22, 2021, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing:

           (1) a request for an extension of time to file a First Amended Complaint
           and a declaration signed under penalty of perjury that establishes good
           cause for Plaintiff’s failure to comply with the Local Rules; or

           (2) a First Amended Complaint.

      Alternatively, if Plaintiff does not wish to pursue this action, he may dismiss the
case without prejudice by filing a signed documented entitled “Notice Of Voluntary
Dismissal” pursuant to Fed. R. Civ. P. 41(a).

      Plaintiff is advised that his failure to timely comply with this order will lead the
Court to recommend dismissal pursuant to Local Rule 41-6 and Rule 41(b) of the
Federal Rules of Civil Procedure.

        IT IS SO ORDERED.

                                                                                                :
                                                                Initials of Preparer   gr



CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
